      Case 1:20-mc-00199-JGK-OTW Document 33 Filed 06/10/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF VALE S.A., VALE
                                                              Case No. 1:20-MC-00199-JGK-OTW
 HOLDINGS B.V., AND VALE INTERNATIONAL
 S.A. FOR AN ORDER PURSUANT TO 28 U.S.C. §
                                                                   MOTION FOR ADMISSION
 1782 TO CONDUCT DISCOVERY FOR USE IN
                                                                       PRO HAC VICE
 FOREIGN PROCEEDINGS




PURSUANT TO RULE 1.3(c) of the Local Rules of The United States Courts for the Southern

and Eastern Districts of New York, I, Victoria R. Morris, hereby move this Court for an Order for

admission to practice pro hac vice to appear as counsel for Nysco Management Corporation in the

above captioned action.



I am in good standing of the bars of the state of Florida and the District of Columbia, and there are

no pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred or denied admission or

readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.



Dated:         June 10, 2020                          Respectfully Submitted,
                                                      KOBRE & KIM LLP

                                                      /s/ Victoria R. Morris
                                                      Victoria R. Morris
                                                      Kobre & Kim LLP
                                                      201 South Biscayne Boulevard
                                                      Suite 1900
                                                      Miami, Florida 33131
                                                      Telephone: (305) 967 6100
                                                      Facsimile: (305) 967 6120
                                                      Victoria.Morris@kobrekim.com
     Case 1:20-mc-00199-JGK-OTW Document 33 Filed 06/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Victoria R. Morris, certify that on June 10, 2020, I electronically filed the foregoing
motion and accompanying affidavit, Certificates of Good Standing, and proposed Order for
Admission Pro Hac Vice with the Clerk of Court using the CM/ECF system. Service of this filing
shall be made to the counsel of record for the Applicant and the Respondent for the above
captioned matter by filing same with the Court’s CM/ECF system.


                                                           /s/ Victoria R. Morris
                                                           Victoria R. Morris




                                               2
